Filed 10/21/2020 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 219

State of North Dakota,                                  Plaintiff and Appellee
      v.
Ginny Rose Lubitz,                                  Defendant and Appellant



                                No. 20200118

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable John C. Irby, Judge.

AFFIRMED.

Per Curiam.

Tracy E. Hines, Assistant State’s Attorney, Fargo, N.D., for plaintiff and
appellee; submitted on brief.

Russell J. Myhre, Enderlin, N.D., for defendant and appellant; submitted on
brief.
                               State v. Lubitz
                                No. 20200118

Per Curiam.

[¶1] Ginny Rose Lubitz appeals after a criminal judgment was entered on a
jury verdict finding her guilty of murder. Lubitz argues that the evidence was
insufficient to sustain the guilty verdict and that the district court erred in
denying her request for a continuance because the State failed to turn over
discovery in a timely manner. We summarily affirm under N.D.R.App.P.
35.1(a)(3) and (4).

[¶2] Jon J. Jensen, C.J.
     Jerod E. Tufte
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Daniel J. Crothers




                                      1